       Case: 18-10872    Doc: 25     Filed: 12/05/18     Page: 1 of 3




            UNITED STATES BANKRUPTCY COURT
             WESTERN DISTRICT OF OKLAHOMA

IN RE
Watson, Cindy                                                18-10872

                         Motion to Modify
                Notice of Opportunity for Hearing
                     Motion for Attorney Fee

Comes now the debtor       and move to modify as follows:
  1.    Debtor      should      be    considered         current        through
       December, 2018.
  2.   Payments will continue in January, 2019 in the sum
       of    $1,350.00   per    month       until      completion       of   the
       plan.
  3.   Debtors    mother     has     been   very       ill   in   Tennessee.
       Debtor has been required to travel to provide care
       for her mother.          Debtors sister is now caring for
       their mother
  4.   Trustee should pay Chuck Moss an additional attorney
       fee of $350.00 for work after confirmation of the
       plan.
            Wherefore, debtor pray the plan be modified as
  set forth above.




                               s/Chuck Moss OBA 6465
                               500 N Meridian #300
                               Okla City, Ok 73107
                               405-949-5544
                               fax 405-949-5572
                               chuckmossattorney@outlook.com
                               Attorney for Debtors
       Case: 18-10872   Doc: 25   Filed: 12/05/18   Page: 2 of 3




              NOTICE OF OPPORTUNITY FOR HEARING

YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ THE ATTACHED
DOCUMENT CAREFULLY AND CONSULT YOUR ATTORNEY ABOUT YOUR
RIGHTS AND THE EFFECT OF THIS DOCUMENT. IF YOU DO NOT WANT
THE COURT TO GRANT THE RELIEF REQUESTED, OR YOU WISH TO
HAVE YOUR VIEWS CONSIDERED, YOU MUST FILE A WRITTEN
RESPONSE OR OBJECTION TO THE REQUESTED RELIEF WITH THE
CLERK OF THE UNITED STATES BANKRUPTCY COURT FOR THE WESTERN
DISTRICT OF OKLAHOMA, 215 DEAN A MCGEE AVENUE, OKLAHOMA
CITY, OK   73102 NO LATER THAN 21 DAYS FROM THE DATE OF
FILING OF THIS REQUEST FOR RELIEF. YOU SHOULD ALSO SERVE A
FILE-STAMPED COPY OF YUR RESPONSE OR OBJECTION TO THE
UNDERSIGNED MOVANT’S ATTORNEY AND OTHERS WHO ARE REQUIRED
TO BE SERVED AND FILE A CERTIFICATE OF SERVICE WITH THE
COURT.   IF NO RESPONSE OR OBJECTION IS TIMELY FILED, THE
COURT MAY GRANT THE REQUESTED RELIEF WITHOUT A HEARING OR
FURTHER NOTICE.
                   Certificate of Service

     This is to certify that on the    5rd day of December,
2018, a true and correct copy of the Motion to Modify,
Notice of Opportunity for hearing was forwarded via US
Mail, first class, postage prepaid to:

OTC
100 N Broadway #1500
Okla City Ok 73102

IRS
Box 7346
Phila Pa   19101-7146

Cindy E. Watson
5419 NW King Richard Ave
Lawton Ok 73505

Capital One Auto
AIS Portfolio
Box 4360
Houston Tx 77210

                           s/Chuck Moss
                           Chuck Moss, Attorney
                           500 N Meridian, #300
                           Okla City, Ok 73107
                           405-949-5544
Case: 18-10872   Doc: 25   Filed: 12/05/18   Page: 3 of 3




                    Atty for debtor
                    chuckmossattorney@outlook.com
